Walker, J.
A somewhat novel question is presented in this record. The appellant, with one other, was indicted at the February term, 1871, charged with “rudely displaying pistols,” and was tried, found guilty, and fined.
The indictment was founded on the act of October 20, 1866, which was intended to repeal and supercede Article 2012, Paschal’s Digest. It is insisted that the law is void for uncertainty and for want of completeness.
Upon an examination of the law we do not so consider it. The law is unmistakably plain in its meaning, and in nowise subject to the hypercriticism passed upon it by the appellant’s counsel.
The judgment of the district court is affirmed.
Affirmed.